Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 1 is objected to for “an effective amount at least”. The phrase is missing ‘of’. 
	Claim 18 is objected to for “obtainable”. It is suggested to amend the word to ‘produced’. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2, 6, 10-15   recite the broad recitation, and the claims also recite “preferably or more preferably” which is the narrower statement of the range/limitation. For instance in claim 2; “ready to eat food” is the broad recitation and “preferably in slices” is the narrower statement of 
Claim 19 is indefinite for “per average gram”. PFU of bacteriophage per average gram of food product is unclear. While PFU per gram of food product is the usual recitation of contamination, the recitation per “average gram” is not clear. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-15, 17-19 are rejected under 35 U.S.C. 102(b) as being anticipated by Chibeu et al. (Int. J. Food Microbiol. 167: 208-214 (2013); of record, hereinafter R1).
claim 1 is limited to a method of controlling bacterial contamination of a food product by administering an effective amount of a bacteriophage and an effective amount of an organic acid or salts thereof to a food product.  
Claims 1, 2, 3, 4, 5, 6, 7, 8 , 18- R1 discloses the effectiveness of the commercially available anti-listeria phage preparation LISTEX P100 in reducing Listeria monocytogenes on ready-to-eat (RTE) roast beef and cooked turkey in the presence or absence of the chemical antimicrobials potassium lactate and sodium diacetate. 

LISTEX P100 is effective during incubation at 4C with initial reduction of L. monocytogenes of 2.1 log CFU/cm^2 and 1.7 log CFU/cm^2; respectively for cooked turkey and roast beef without chemical antimicrobials. The study shows that LISTEX P100 causes an initial reduction of L. monocytogenes numbers and can be an enhancement to the safety of RTE meats when used in combination with chemical antimicrobials. (Abstract). 
R1 discloses the use of Bacteriophage LISTEX P100 in SM butter. (Materials and methods). The same bacteriophage has been used in the instant case. 
Claims 11, 12, 13, 14, 16 -R1 discloses the use of 2.8% K-lactate in cooked turkey, 0.2% sodium diacetate in roast beef. The combination of salts used in roast beef is 2.8% lactate and 0.2% diacetate. (Materials and methods, Deli meats)
R1 discloses  Bacteriophage P100 in combination with lactate and diacetate to be the most effective treatment of RTE meats for controlling L. monocytogenes during 28 days of incubation. (Fig. 2, A, B).
R1 discloses that similar to the cooked turkey containing potassium lactate , in the roast beef containing potassium lactate and sodium diacetate, a significant additive effect were found between phage and antimicrobials as detected by their interaction in statistical analysis (analysis of variance). (page 212, 3.3. Growth of L. monocytogenes, par. 2, last sentence., page 213 Discussion, par. 2)
R1 discloses that during the 28-day storage period of the cooked turkey and roast beef samples, Bacteriophage LESTEX P100 was stable and the infective particle numbers remained the same as the initial numbers. (page 213, Discussion, par. 2)
R1 discloses that phages such as LISTEX P100 in the presence of chemical inhibitors potassium lactate and sodium diacetate provide an effective combination to improve the safety of roast been and cooked turkey contaminated with L. monocytogenes. (page 213, Conclusion)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chibeu et al. (Int. J. Food Microbiol. 167: 208-214 (2013); hereinafter R1) in view of Burnett et al. (US 2009/0246336, hereinafter R2)
Claims 9, 10 and 16 are limited to the method of application of the antimicrobial compositions comprising bacteriophage and chemical preservatives to the surface of food products by spraying the antimicrobial composition onto the surface of food products. 
R1 discloses the application of antimicrobial compositions to the surface of food products, however, R1 is silent to a spray process for applying the composition to the surface of food products. 
R2 discloses a method for reducing or preventing bacterial contamination in foods by applying a bacteriophage to any type of food product. (Abstract)
R2 teaches of food applications of the bacteriophage that could include various methods including spraying the bacteriophage composition onto the surface of foods. [0050].
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify R1’s method of application of the bacteriophage and chemical preservatives by spraying the compositions onto the surface of food products as motivated by R2. Furthermore, spraying of a composition including both the bacteriophage and the chemical preservatives and/or simultaneously spraying the bacteriophage and the chemical preservatives from two different nozzles would have been a modification of R2’s method; well within one’s ordinary skill in the art. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in applying the antimicrobial compositions onto the surface of food products. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791